In a matrimonial action in which the parties were divorced by judgment dated December 6, 2002, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Putnam County (Shapiro, J.), dated June 29, 2004, as granted that branch of the plaintiffs cross motion which was to appoint a receiver for the purpose of managing and selling the two condominium units that are part of the marital estate, and the plaintiff cross-appeals, as limited by his brief, from so much of the same order as denied those branches of his cross motion which were for a money judgment in the amount of $50,000, to require the defendant to pay the receiver’s fees, and for an award of an attorney’s fee.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
*592The parties stipulated that the two condominium units that are part of the marital estate would be sold if neither party-purchased the interest of the other within specified periods of time. Since the failure of the parties to do so was undisputed, as was their acrimonious relationship, a hearing was unnecessary, and the Supreme Court providently exercised its discretion in granting that branch of the cross motion which was to appoint a receiver for the purpose of managing and selling the two condominium units (see Martinucci v Martinucci, 288 AD2d 444 [2001]; Shapiro v Shapiro, 141 AD2d 534 [1988]).
The parties’ remaining contentions are without merit. Prudenti, P.J., S. Miller, Spolzino and Dillon, JJ., concur.